COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Athey and Chaney
UNPUBLISHED


              Argued at Norfolk, Virginia


              KATHERINE ADELLE KELLY
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0675-21-1                                   JUDGE VERNIDA R. CHANEY
                                                                                 AUGUST 2, 2022
              COMMONWEALTH OF VIRGINIA


                          FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG AND
                                           COUNTY OF JAMES CITY
                                            Michael E. McGinty, Judge

                               Richard G. Collins (Collins & Hyman, P.L.C., on brief), for
                               appellant.

                               Craig W. Stallard, Senior Assistant Attorney General, (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     Katherine Adelle Kelly (“Kelly”) appeals the judgment of the Circuit Court of the City of

              Williamsburg and the County of James City (the “trial court”) convicting her of malicious

              wounding in violation of Code § 18.2-51 and aggravated malicious wounding in violation of

              Code § 18.2-51.2.1 The trial court sentenced Kelly to incarceration for five years with four years

              and nine months suspended for malicious wounding and ten years with nine years suspended for

              aggravated malicious wounding.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Kelly was also charged with robbery, burglary with the intent to commit murder or
              robbery, and conspiracy to commit aggravated malicious wounding. The trial court granted the
              Commonwealth’s motion for nolle prosequi of the robbery charge. The trial court granted
              Kelly’s motion to strike the burglary charge and granted Kelly’s renewed motion to strike the
              conspiracy charge.
       Kelly was tried in a joint bench trial with her father as her co-defendant. According to

the undisputed evidence, Kelly’s father is the one who stabbed each of the victims. Kelly was

convicted as her father’s accomplice.

       Kelly contends on appeal that the trial court erred in finding the evidence sufficient to

prove that her conduct created accomplice liability for aggravated malicious wounding and

malicious wounding. Kelly also argues that the evidence is insufficient to prove that a victim’s

injuries constituted permanent and significant impairment, a necessary element of aggravated

malicious wounding. This Court finds that the evidence is sufficient to sustain Kelly’s

convictions; therefore, we affirm the trial court’s judgment.

                                          I. BACKGROUND2

                               A. The Events of August 28-29, 2020

       On the evening of August 28, 2020, Roy Boykins (“Boykins”) invited Kelly to the

apartment that he shared with his cousin, Cortez Jones (“Cortez”),3 and Treyvon Foster

(“Foster”). Boykins, Cortez, and Kelly went to school together. That night, Boykins and Kelly

had consensual sex in Boykins’ bedroom while Cortez and Foster were elsewhere in the

apartment. Thereafter, the group smoked marijuana together.

       Cortez eventually told Kelly to leave because he did not want her there when a group of

other expected visitors arrived. Cortez told Kelly he wanted her to leave because her brother was

known as a snitch. Although Kelly did not want to go, she eventually left.




       2
          “In accordance with familiar principles of appellate review, the facts will be stated in
the light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v.
Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381
(2016)).
       3
           Cortez Jones was referred to as “Cortez” throughout the trial.
                                                -2-
        After Kelly left Boykins’ apartment, she called her father and met with him at the motel

where he worked and resided. Kelly told her father that some men had attempted to rape her that

night and that one of them called her brother a snitch. After this conversation, Kelly drove her

father and another man to Boykins’ apartment.

        Around 1:30 a.m. that night, Kelly returned to Boykins’ apartment with her father and the

unidentified man. Kelly knocked on the apartment door. Cortez was alone playing a video game

when he heard someone knock on the door. As Cortez pulled the door open, Kelly’s father

pushed on the door and entered the apartment. Cortez heard Kelly’s father ask, “Who said it?”

Kelly pointed at Cortez. Then Kelly’s father repeatedly stabbed Cortez. Cortez observed that

“everybody’s facial expressions showed that it was kind of unexpected.”

        Cortez backed up into the kitchen as Kelly’s father attacked him. They fought in the

kitchen, and then Cortez ran to the living room. Kelly’s father pushed Cortez onto a chair, and

they both fell to the floor.

        The sound of banging awakened Boykins, who was asleep in his room. When he got up

to investigate, Boykins saw Kelly’s father stabbing Cortez. Boykins observed Kelly pulling her

father and telling him to get off Cortez. Boykins ran out and pushed Kelly’s father off Cortez.

Then Kelly’s father went after Boykins and stabbed him in the shoulder. After he stabbed

Boykins, Kelly’s father said, “Shoot them,” and then left the apartment, followed by Kelly and

the unidentified man. Then Kelly drove her father and the unidentified man back to the motel.

        As a result of the stabbing, Cortez had sixteen stab wounds and numerous scars. Cortez

was stabbed once in the neck and three times in the face, including a stab wound to his eye. At

the time of trial, Cortez had a scar on his face that was a half-inch to three-quarters of an inch

long, and a one-inch scar on his neck. Cortez was also stabbed in the back of his head and on

both legs. He had a quarter-size scar on his shoulder and multiple two-inch scars on his legs.

                                                -3-
                                  B. Kelly’s Co-defendant Father

       Kelly’s father and co-defendant, Timothy Patrick Kelly (“Kelly’s father”), entered pleas

of not guilty by reason of insanity.4 Kelly’s father had a history of serious mental illness and

violent conduct. He was diagnosed with schizoaffective disorder. At age fifteen, he stabbed

another student in an unprovoked attack, and he stabbed someone else when he was in prison.

The trial court took judicial notice that the same circuit court found Kelly’s father not guilty by

reason of insanity (“NGRI”) in another case in April 2017. In March 2020, Kelly’s father was

released from NGRI treatment at Eastern State Hospital.

       Kelly’s father testified that a couple of days before August 28, 2020, his paranoia led him

to attack a man near his motel room. Kelly pulled her father off the man and told him that her

father was “not in [his] right frame of mind.”

       Kelly’s father testified that on the night of August 28, 2020, Kelly sounded upset on the

phone and was visibly upset when she met him at his motel. Kelly’s father stated that Kelly was

upset about her missing wallet and credit cards and she asked her father to go with her to recover

her wallet from Boykins’ apartment. Kelly’s father claimed that Kelly did not tell him anything

about a sexual assault.

       The trial court asked Kelly’s father whether Kelly had told him that the men tried to rape

her. Kelly’s father replied that Kelly never told him this, but the next day his son said that Kelly

told him that the men wanted to have group sex with her. Then Kelly’s father volunteered to the

trial court that “the snitch thing” also had nothing to do with what he did to Cortez and Boykins.




       The trial court found Kelly’s father guilty of aggravated malicious wounding, malicious
       4

wounding, and breaking and entering.
                                              -4-
       Kelly’s father testified that before they drove to Boykins’ apartment, Kelly agreed to give

a stranger a ride to 7-Eleven. When the man asked Kelly for a ride, she replied, “No problem,

but I have to go get my wallet first.”

       Kelly’s father denied telling Kelly in advance that he intended to assault or stab people at

Boykins’ place. He testified that Kelly yelled at him as she pulled him off Cortez. When they

left Boykins’ apartment, Kelly pulled her father back to the car and drove him back to his motel.

Then Kelly screamed at him in the motel parking lot, “What did you do? What did you do?”

       About two days after the stabbings, Kelly’s father fled to California, where he was

subsequently arrested. While incarcerated at the Los Angeles County Jail, Mr. Kelly exhibited

paranoid delusions that required the jail to transfer him to a psychiatric unit for psychiatric

medication.

       On cross-examination, when asked whether he was “willing to take the fall for the entire

thing if [Kelly] gets to walk,” Kelly’s father answered, “Because I did everything. Yes,

ma’am. . . . I know she didn’t do anything. She’s the victim.”

       Kelly’s father claimed he would rather be incarcerated than be in a psychiatric hospital.

When asked whether he had been trying to manipulate the system to benefit himself, Kelly’s

father answered, “Yeah, if anything except to go to the hospital.” “So you lied to the police so

that you could get the outcome you wanted?” asked the Commonwealth. Kelly’s father

answered, “I lied to the police so they wouldn’t take me to a psych hospital. And I didn’t even

know if I was even a hundred percent lying at that time.”

                                     C. Kelly’s Text Messages

       Around 10:00 a.m. on August 29, 2020, Kelly exchanged text messages with Cortez’s

girlfriend. Kelly’s text messages acknowledged that she saw Cortez the night before at his




                                                -5-
apartment and that she left because “he wasn’t comfortable having me around.” Kelly denied

returning there after Cortez asked her to leave. Kelly stated,

               I was over there for only like an hour to see Roy [Boykins] and
               Cortez told me to leave because he doesn’t like my brother so they
               left my stuff outside the door I grabbed my shit then left and didn’t
               come back idk why they think it’s me that did something.

                                  D. Kelly’s Statements to Police

       Investigator Logan English of the James City County Police Department and another

officer interrogated Kelly during their investigation of the stabbings of Cortez and Boykins.

Kelly said she went to Boykins’ apartment after he invited her for drinks. When she arrived,

Boykins was there with Cortez and another man. Kelly claimed that after she had two drinks, the

men tried to move her toward a bedroom. When Kelly refused, Boykins yelled at her to get out

and told her that he threw her stuff outside.

       Kelly claimed that Cortez followed her to her car and told her to leave and not to say

anything. Kelly stated that she drove away after Cortez said, “You have your things.” Kelly

claimed that she later realized that she had her purse and phone, but not her wallet. She claimed

that the only reason they went back to Boykins’ apartment was to get her wallet.

       Kelly initially denied having sex with any of the men that night. She repeatedly denied

having sex with Boykins, but she eventually admitted that they had consensual sex that night.

Kelly explained that she initially denied having sex because it made her look bad and she thought

her allegation of attempted rape would not be believed.

       Kelly told her father that the men at Boykins’ apartment tried to rape her. Kelly

acknowledged that her father is “a loose cannon,” but she denied knowing that her father was

going to stab anyone when she took him to Boykins’ apartment. Kelly claimed she did not want

to return to Boykins’ apartment, but “they told me to go back there, so I did.” Kelly claimed that



                                                -6-
if she had known that her father was off his psychiatric medications, she “would have never told

him anything about what happened.”

       Kelly admitted that she drove her father and another man to Boykins’ apartment. Kelly

knocked on the door at her father’s direction. When Cortez opened the door, her father pushed

himself through the door. Kelly’s father asked her, “Who talked? Who said your brother was a

snitch?” Kelly replied, “That one,” and pointed at Cortez. Kelly again told the investigators that

she didn’t know that her father intended to stab Cortez.

       Kelly admitted that after the stabbings, she drove her father and the other man back to the

motel room. Kelly stated that at that time, her father “was just mad because of what they said

and what they tried to do. And like my brother—they said things about my brother too and I

think he was just really mad.” Kelly acknowledged that they had called her brother a snitch.

       Kelly claimed not to know the name of the other man who she drove to Boykins’

apartment. She believed that he was staying at the same motel where her father stayed. Kelly

claimed that the unidentified man was not involved in the stabbings, but that he took some things

from Boykins’ apartment. Kelly claimed that neither she nor her father stole anything from the

apartment.

       Investigator English challenged Kelly’s claim that she didn’t know what her father was

going to do at Boykins’ apartment. Investigator English remarked, “I’m assuming that you

thought all he was going to do was tune them up a little bit.” Then the second investigator

interjected and, alluding to Kelly’s earlier description of her father, stated, “You know he’s a

loose cannon.” Kelly replied, “Yeah.” Investigator English told Kelly, “You knew what was

going to happen. You just didn’t know to what extent it was going to happen. Does that make

sense?” Kelly replied, “It makes sense, yeah.”




                                                 -7-
                              E. The Trial Court’s Findings and Rulings

          The trial court denied Kelly’s motions to strike and made the following findings on the

record:

   •      Kelly left Boykins’ apartment feeling wronged in some way.

   •      Kelly went straight to her father and conversed with him.

   •      Kelly’s conversation with her father was about something that had taken place.

   •      After Kelly told her father something had taken place, she drove her father and another
          man back there.

   •      Kelly said her father told her to go back there, so she did.

   •      Kelly nodded in affirmance and said, “yeah,” when the Investigator told her “You knew
          your father was going back there to tune him up.”

   •      Kelly’s claim that she went back to Boykins’ apartment for her wallet is not credible.
          Kelly said that she would not have told her father about what had happened if she had
          known that he was off his medications. This implies that she told him something that
          would upset him and a lack of a wallet would not do that.

   •      During the police interview, Kelly twice denied having sex with Boykins but then said
          that she denied it because she didn’t want to make herself look bad.

   •      Kelly had to show them where the actual door was.

   •      In the interview with Investigator English, Kelly said, “‘We pushed our way through the
          door,’ which is consistent with the testimony of Cortez Jones.”5

   •      Kelly’s brother was called a snitch.

   •      Kelly’s father asked her, “Who said it?” Both sides conceded Kelly pointed out who that
          was. “There’s direction that’s being given and that clearly implies to the Court that this
          wasn’t about going back and getting her wallet. . . . [T]his wasn’t about her wallet. This
          was some sort of revenge or get after.”

   •      There was concert of action between Kelly and her father in the attack on Cortez.

          5
          In her recorded police interview, Kelly said that she knocked on the apartment door at
her father’s direction and “he pushed himself through the door.” Additionally, Cortez testified
that Kelly’s father pushed the door in as Cortez opened it. However, the Commonwealth argued
to the trial court that Kelly said, “We pushed ourselves through the door,” and “[i]n her words,
‘We push ourselves in.’”
                                                -8-
                                           II. ANALYSIS

                                      A. Standard of Review

       On appellate review of a criminal conviction, this Court “consider[s] the evidence and all

reasonable inferences flowing from that evidence in the light most favorable to the

Commonwealth, the prevailing party at trial.” Pooler v. Commonwealth, 71 Va. App. 214, 218

(2019) (quoting Williams v. Commonwealth, 49 Va. App. 439, 442 (2007) (en banc)). We

“discard the evidence of the accused in conflict with that of the Commonwealth, and regard as

true all the credible evidence favorable to the Commonwealth and all fair inferences to be drawn

therefrom.” Commonwealth v. Cady, 300 Va. 325, 329 (2021) (emphasis added) (quoting

Commonwealth v. Perkins, 295 Va. 323, 323-24 (2018)).

       This Court must show deference to the trial court’s credibility determinations, which may

only be disturbed if the evidence is “inherently incredible, or so contrary to human experience as

to render it unworthy of belief.” Lopez v. Commonwealth, 73 Va. App. 70, 81-82 (2021) (citing

Kelley v. Commonwealth, 69 Va. App. 617, 626 (2019)). This deference extends to the trial

court’s determinations about the credibility of one’s stated intention. See id. at 81.

       “On review of the sufficiency of the evidence, ‘the judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Ingram v. Commonwealth, 74 Va. App. 59, 76 (2021) (quoting Smith v.

Commonwealth, 296 Va. 450, 460 (2018)). “The question on appeal, is whether ‘any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’”

Id. (quoting Yoder v. Commonwealth, 298 Va. 180, 182 (2019)). “If there is evidentiary support

for the conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its

opinion might differ from the conclusions reached by the finder of fact at the trial.’” Chavez v.




                                                -9-
Commonwealth, 69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App.

273, 288 (2017)).

       “[W]here a fact is equally susceptible of two interpretations one of which is consistent

with the innocence of the accused, [the trier of fact] cannot arbitrarily adopt that interpretation

which incriminates [the accused].” Wright v. Commonwealth, 292 Va. 386, 397 (2016)

(alterations in original) (quoting Commonwealth v. Smith, 259 Va. 780, 782 (2000)). “[W]here,

as here, a conviction is based on circumstantial evidence, ‘all necessary circumstances proved

must be consistent with guilt and inconsistent with innocence and exclude every reasonable

hypothesis of innocence.’” Garland v. Commonwealth, 225 Va. 182, 184 (1983) (quoting Carter

v. Commonwealth, 223 Va. 528, 532 (1982)). “While a conviction may properly be based upon

circumstantial evidence, suspicion or even probability of guilt is not sufficient.” Gordon v.

Commonwealth, 212 Va. 298, 300 (1971).

                             B. Proof of Kelly’s Accomplice Liability

       The evidence is sufficient to sustain Kelly’s convictions for aggravated malicious

wounding of Cortez and malicious wounding of Boykins because the evidence supports the trial

court’s finding that Kelly acted in concert with her father in the assault on Cortez. Kelly argues

that the evidence failed to show that she shared her father’s felonious purpose and specific intent

to stab and wound Cortez and Boykins. However, such “lack of intent is . . . a defense to a

conviction as a principal in the second degree,” unless “there was concert of action and the

resulting crime, whether such crime was originally contemplated or not, is a natural and probable

consequence of the intended wrongful act.” McMorris v. Commonwealth, 276 Va. 500, 505-06

(2008). The evidence supports the trial court’s findings that there was concert of action between

Kelly and her father in the assault on Cortez and that the resulting wounding of Cortez and




                                                - 10 -
Boykins—even if not originally contemplated by Kelly—were incidental and probable

consequences of Kelly’s intended wrongful act.

       The trial court found the facts in Brown v. Commonwealth, 130 Va. 733 (1921),

analogous to the facts in the instant case. Brown was convicted of maliciously shooting Leroy

White, although Brown’s brother was the one who shot White. Id. at 736. The shooting

happened when Brown set out to get back at White for throwing him out of White’s house and

into the street.6 Id. at 735. On Brown’s way to White’s house with the plan to fight White,

Brown encountered his brother and his nephew, both of whom decided to join him in his mission

to fight White. Id. When they got to White’s house, Brown knocked on the door. Id. When

White opened the door, Brown pulled him out into the street. Id. at 736. Brown’s brother pulled

out a gun and shot at White. Id. The bullet missed White, but hit an innocent bystander. Id. As

White was running away, Brown’s brother shot White in the back. Id. After the shooting,

Brown helped his brother to make his escape. Id. at 737.

       Brown did not know that his brother was armed with a gun, and Brown did not plan or

intend to shoot White. Id. at 735-36. But Brown’s conviction for the malicious shooting of

White was affirmed on appeal because

                [w]hat actually occurred was not an improbable consequence of
                the fight which they clearly intended to provoke. When two or
                more persons go to the home of a third party to whip him, they
                know he will in all reasonable probability use force in resisting the
                attack, and that bloodshed is likely to result on one or both sides.

Id. at 737-38. The Supreme Court in Brown approved the following quotation from Wharton’s

Criminal Law:

                All those who assemble themselves together with an intent to
                commit a wrongful act, the execution whereof makes probable, in
                the nature of things, a crime not specifically designed, but
                incidental to that which was the object of the confederacy, are

       6
           White’s house was “a house of bad repute.” Brown, 130 Va. at 735.
                                              - 11 -
               responsible for such incidental crime. * * * Hence, it is not
               necessary that the crime should be a part of the original design; it
               is enough if it be one of the incidental probable consequences of
               the execution of that design, and should appear at the moment to
               one of the participants to be expedient for the common purpose.

Id. at 738 (quoting 1 Wharton’s Criminal Law (11th ed.) § 258, pp. 329, 330).

       Here, assuming that Kelly (i) did not know that her father was armed with a knife and

(ii) did not share her father’s intent to stab Cortez and Boykins, Kelly was criminally liable for

these stabbings for the same reason that the defendant in Brown was criminally liable for his

brother’s shootings of the victims. The trial court rejected Kelly’s hypothesis of innocence that

her purpose in returning to Cortez’s apartment was to recover her wallet. Deferring to the trial

court’s credibility determination in rejecting Kelly’s explanation for her conduct, this Court

holds that the evidence supports the trial court’s finding that Kelly brought her father to Cortez’s

apartment for the criminal purpose of assaulting Cortez. Kelly acknowledges on appeal that she

admitted to police investigators that she knew what her father was going to do, but not the extent

of what he was going to do. See Amended Opening Br. at 9. With knowledge of her father’s

intent to assault Cortez, Kelly drove her father to Cortez’s apartment building, informed her

father which apartment was his, knocked on the door, pointed out Cortez as the one who called

her brother a snitch, and drove her father away from the crime scene and back to his motel room.

Kelly thereby demonstrated that she shared her father’s intent to assault Cortez. See Rollston v.

Commonwealth, 11 Va. App. 535, 539 (1991) (“When the alleged accomplice is actually present

and performs overt acts of assistance or encouragement, he has communicated to the perpetrator

his willingness to have the crime proceed and has demonstrated that he shares the criminal intent

of the perpetrator.” (quoting Groot, Criminal Offenses and Defenses in Virginia 183 (1984))).

Because the assault on Cortez resulted from Kelly’s concert of action with her father, Kelly was

liable for the stabbings that resulted when her father used a knife in the commission of the

                                               - 12 -
assault. Boykins’ defense of Cortez and the subsequent stabbing of Boykins were incidental

probable consequences of the assault on Cortez. Therefore, Kelly is also liable for the malicious

wounding of Boykins. See Brown, 130 Va. at 737-38.

                     C. Proof of Permanent and Significant Physical Impairment

        The evidence is sufficient to support the trial court’s finding that the malicious wounding of

Cortez was aggravated under Code § 18.2-51.2 because he was severely injured and was caused to

suffer permanent and significant physical impairment. This Court has recognized that disfiguring

scars caused by bodily injury can constitute severe injury involving “permanent and significant

impairment.” See Newton v. Commonwealth, 21 Va. App. 86, 90 (1995). Here, the evidence

established that Cortez had sixteen stab wounds and multiple scars, including scars on his face,

neck, shoulder, and legs. These scars were still visible at trial, over eight months after the attack.

The trial court reasonably found from this evidence that Cortez’s injuries constituted “permanent

and significant physical impairment.”

                                           III. CONCLUSION

        The evidence is sufficient to prove Kelly’s accomplice liability and to sustain Kelly’s

convictions for aggravated malicious wounding and malicious wounding. Therefore, this Court

affirms the trial court’s judgment.

                                                                                               Affirmed.




                                                 - 13 -